Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15 and 21-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the redistribution layer providing electrical connection between circuitry of the first IC die and circuitry of the substrate without intervening solder connections” is not supported by the specification as originally filed” in Claims 1 and 10 is not supported by the specification as originally filed. Solder connections (118) are disposed between the redistribution layer (102) and circuitry of the substrate (104). Claims 3-9, 11-15 and 21-25 depend from Claims 1 and 10.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, 21, 22 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Patent Pub. No. 2017/0365581) of record, in view of Satoshi (JP H08306745, machine-translated English version provided)
	Regarding Claim 1
	FIG. 4 of Yu discloses a chip package assembly comprising: a first integrated circuit (IC) die (104); a substrate (101); a redistribution layer (102) having a top surface and a bottom surface opposite the top surface, the redistribution layer providing electrical connection between circuitry of the first IC die and circuitry of the substrate without intervening solder connections (the materials of the connections includes copper, nickel or gold, [0027]); a mold compound (109) disposed in contact with the first IC die and spaced from the substrate by the redistribution layer; a top surface of the mold compound coplanar with a top surface of the first IC die, a bottom surface of the mold compound extending below a bottom surface of the first IC die.
Yu fails to disclose “a plurality of posts disposed in the mold compound and laterally spaced from the first IC die, each post of the plurality of posts having a geometry elongated in a direction perpendicular to the top surface of the first IC die, wherein each post has a major axis substantially perpendicular to the bottom surface of the first IC die, and wherein a surface of each post of the plurality of post is surrounded by and in contact with the mold compound, the surface of each post being substantially parallel to the major axis, the plurality of posts not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly, wherein a bottom surface of the plurality of posts and a bottom surface of the mold compound contact a dielectric laver of the redistribution layer”.
	FIG. 5 of Satoshi discloses a similar chip package assembly, comprising: a plurality of posts (34) disposed in the mold compound (3) and laterally spaced from the first IC die (1), each post of the plurality of posts having a geometry elongated in a direction perpendicular to the top surface of the first IC die, wherein each post has a major axis substantially perpendicular to the bottom surface of the first IC die, and wherein a (inner) surface of each post of the plurality of post is surrounded by and in contact with the mold compound, the surface of each post being substantially parallel to the major axis, the plurality of posts not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly, wherein a bottom surface of the plurality of posts and a bottom surface of the mold compound contact a dielectric laver (24) of the redistribution layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Satoshi. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of reinforcing the structure (description of FIG. 5 of Satoshi).

	Regarding Claim 3
	FIG. 5 of Satoshi discloses the bottom surface of the plurality of posts (34) and the bottom surface of the mold compound (3) are coplanar.
	
	Regarding Claim 4
	Satoshi discloses the plurality of posts are fabricated from a metal containing material (description of FIG. 5 of Satoshi).

	Regarding Claim 8
	FIG. 5 of Satoshi discloses top and bottom surfaces of the plurality of posts (34) are coplanar.

	Regarding Claim 21
	FIG. 5 of Satoshi discloses the bottom surface of the plurality of posts (34) and the bottom surface of the mold compound (3) form a coplanar ground surface.
	
	Regarding Claim 22
	Satoshi discloses the plurality of posts are fabricated from at least one layer comprising a metal containing material (description of FIG. 5 of Satoshi).

	Regarding Claim 25
	FIG. 5 of Satoshi discloses the plurality of posts (34) extend beyond a bottom surface of the first IC die (1).

Claims 1, 5-7 and 10-14 rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Tsai (U.S. Patent Pub. No. 2018/0211925)
	Regarding Claim 1
	FIG. 4 of Yu discloses a chip package assembly comprising: a first integrated circuit (IC) die (104); a substrate (101); a redistribution layer (102) having a top surface and a bottom surface opposite the top surface, the redistribution layer providing electrical connection between circuitry of the first IC die and circuitry of the substrate without intervening solder connections (the materials of the connections includes copper, nickel or gold, [0027]); a mold compound (109) disposed in contact with the first IC die and spaced from the substrate by the redistribution layer a top surface of the mold compound coplanar with a top surface of the first IC die, a bottom surface of the mold compound extending below a bottom surface of the first IC die.
Yu fails to disclose “a plurality of posts disposed in the mold compound and laterally spaced from the first IC die, each post of the plurality of posts having a geometry elongated in a direction perpendicular to the top surface of the first IC die, wherein each post has a major axis substantially perpendicular to the bottom surface of the first IC die, and wherein a surface of each post of the plurality of post is surrounded by and in contact with the mold compound, the surface of each post being substantially parallel to the major axis, the plurality of posts not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly, wherein a bottom surface of the plurality of posts and a bottom surface of the mold compound contact a dielectric laver of the redistribution layer”.
	FIG. 1 of Tsai discloses a similar chip package assembly, comprising: a plurality of posts (middle and outermost 12 not electrically connected to 10, 9 is considered as part of the post) disposed in the mold compound (24, FIG. 2) and laterally spaced from the first IC die (11), each post of the plurality of posts having a geometry elongated in a direction perpendicular to the top surface of the first IC die, wherein each post has a major axis substantially perpendicular to the bottom surface of the first IC die, and wherein a (inner) surface of each post of the plurality of post is surrounded by and in contact with the mold compound (FIG. 2), the surface of each post being substantially parallel to the major axis, the plurality of posts not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly, wherein a bottom surface of the plurality of posts and a bottom surface of the mold compound contact a dielectric laver of the redistribution layer (10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Tsai. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of preventing EMI between semiconductor elements (Para. 3 of Tsai).

	Regarding Claim 5
	FIG. 4 of Yu discloses a second IC die (106) disposed in contact with mold compound (109) and laterally spaced from the first IC die (104), the second IC die spaced from the substrate by the redistribution layer (102). 
	FIG. 2 of Tsai discloses a similar chip package assembly, wherein at least some of the plurality of posts (221) are disposed between the first IC die and the second IC die.
	
	Regarding Claim 6
	FIG. 2 of Tsai discloses at least some of the plurality of posts (221) are disposed on a side the first IC die that is opposite the second IC die.

	Regarding Claim 7
	FIG. 2 of Tsai discloses the plurality of posts (221) are electrically floating relative the circuitry of the first IC die and circuitry of the second IC die.

	Regarding Claim 10
	FIG. 4 of Yu discloses a chip package assembly comprising: a substrate (301); a redistribution layer (102) having circuitry electrically coupled to circuitry of the substrate via solder connections (101e [0042]); a first integrated circuit (IC) die (104); a second integrated circuit (IC) die (106);3X-5970 USPATENT a mold compound (109) disposed in contact with the first IC die and the second IC die, the mold compound spaced from the substrate by the redistribution layer, a bottom surface of the mold compound extending below a bottom surface of the first IC die and the second IC die, wherein the redistribution layer formed on a bottom surface of the mold compound the without intervening solder connections (the materials of the connections includes copper, nickel or gold, [0027]).
Yu fails to disclose “a first plurality of posts disposed in the mold compound between the first IC die and the second IC die, the first plurality of posts are not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly, and the first plurality of posts are spaced from the substrate by the redistribution layer, each post of the first plurality of posts having a geometry elongated in a direction perpendicular to a top surface of the first IC die, wherein a bottom surface of the plurality of posts and a bottom surface of the mold compound form a coplanar ground surface, the redistribution layer formed on coplanar ground surface the without intervening solder connections”.
	FIG. 2 of Tsai discloses a similar chip package assembly, comprising a first plurality of posts (221)  disposed in the mold compound (24) between the first IC die and the second IC die (21), the first plurality of posts are not electrically connected to the circuitry of the first IC die, the circuitry of the redistribution layer, or circuitry of the substrate comprising the chip package assembly, and the first plurality of posts are spaced from the substrate by the redistribution layer, each post of the first plurality of posts having a geometry elongated in a direction perpendicular to a top surface of the first IC die, wherein a bottom surface of the plurality of posts and a bottom surface of the mold compound form a coplanar ground surface, the redistribution layer formed on coplanar ground surface the without intervening solder connections.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Tsai. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of preventing EMI between semiconductor elements (Para. 3 of Tsai).
	The limitation “ground” as described in [0052] of the instant specification is considered to be a process or functional limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

	Regarding Claim 11
	FIG. 4 of Yu discloses a top surface of the mold compound (109) is coplanar with the top surface of the first IC die (104) and/or a top surface of the second IC die (106). 
	
	Regarding Claim 12
	Tsai discloses the plurality of posts are fabricated from a metal containing material [0026].

	Regarding Claim 13
	FIG. 2 of Tsai discloses a second plurality of posts (221) disposed on a side the first IC die that is opposite the second IC die.
	
	Regarding Claim 14
	FIG. 2 of Tsai discloses the first plurality of posts (221) are electrically floating relative to the circuitry of the first IC die and circuitry of the second IC die.

Claims 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Yu and Tsai, in view of Lahtinen (U.S. Patent Pub. No. 2008/0084725) of record.
	Regarding Claim 9
	Yu as modified by Tsai discloses Claim 5. 
Yu as modified by Tsai fails to disclose “memory dies stacked on the second IC die, wherein the first IC die is configured as a logic die”.
	FIG. 2 of Lahtinen discloses a similar chip package assembly, comprising memory dies (8) stacked on the second IC die, wherein the first IC die (4) is configured as a logic die [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Lahtinen. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of reducing power consumption and delay (Para. 12 of Lahtinen).

	Regarding Claim 15
	Yu as modified by Tsai discloses Claim 10. 
Yu as modified by Tsai fails to disclose “memory dies stacked on the second IC die, wherein the first IC die is configured as a logic die”.
	FIG. 2 of Lahtinen discloses a similar chip package assembly, comprising memory dies (8) stacked on the second IC die, wherein the first IC die (4) is configured as a logic die [0046].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Lahtinen. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of reducing power consumption and delay (Para. 12 of Lahtinen).

Claims 23 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Yu and Satoshi, in view of Dadvand (U.S. Patent Pub. No. 2020/0161210)
	Regarding Claim 23
	Yu as modified by Satoshi discloses Claim 22. 
Yu as modified by Satoshi fails to explicitly disclose “at least one layer of the metal containing material is a copper seed layer”.
	FIG. 2 of Dadvand discloses a similar post, wherein at least one layer (206) of the metal containing material is a copper seed layer [0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Yu, as taught by Dadvand. The ordinary artisan would have been motivated to modify Yu in the above manner for purpose of providing nucleation sites for promoting growth of Cu layer (Para. 18 of Dadvand).

	Regarding Claim 24
	FIG. 2 of Dadvand discloses at least one layer of the metal containing material is copper plated on the copper seed layer [0018].

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892